DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination. 
The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed.

 Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (Sutherland), US patent no. 6292898.
As per claim 1, Sutherland discloses  A storage processor [figure 1], comprising: a housing comprising a cover; a main power supply input configured to be connected to an external power source to supply power to the storage processor; a battery disposed 
Sutherland discloses: [col. 1, lines 51-66; col. 4, lines 54-61; col. 8, lines 10-17; 
col. 2, lines 10-21, 44-51]
In some situations it can be desirable to make a volatile data storage device effectively non-volatile. This can be done by using a backup power supply (i.e., a power supply, such as a battery, to which the volatile data storage device can be connected when the device of which the volatile data storage device is part is not operating) to continue to supply power to the volatile data storage device after a primary power supply (i.e., a power supply to which the volatile data storage device is connected during operation of the device of which the volatile data storage device is part) has been disconnected from the volatile data storage device. In particular, in portable devices (which are frequently not connected to a primary power supply), it can be desirable to provide a backup power supply to enable a volatile data storage device of the portable device to be made non-volatile.

A volatile data storage device 101 that is situated within a secure environment is initially electrically connected to a power supply 102 (i.e., a switch 104 is configured to make electrical connection between the nodes 105 and 106) so that data can be continually stored in the volatile data storage device 101. A detector 103 is adapted to detect an intrusion into the secure environment. When an intrusion is detected, the switch 104 changes configuration so that the power supply 102 is disconnected from the volatile data storage device 101 (as shown in FIG. 1). 
For example, a device can include a secure volatile data storage device situated in an enclosure within a mechanically sealed housing, the device constructed so that prying open the housing breaks electrical connection between the volatile data storage device and a power supply. A tamperer, after prying open the housing of such a device, may be able to, with sufficient familiarity with the device (which could be obtained, for example, from previous intrusions into one or more similar devices), 

 It is anticipated that the invention can be particularly useful when implemented in a device (e.g., many portable computational or peripheral devices) that uses a backup power supply (such as a battery) to maintain storage of data in the volatile data storage device when the device is not connected to a primary power supply (e.g., interconnected with a host device that includes or is connected to an operating power supply).

In particular, however, the invention can advantageously be used with a secure device (and, even more particularly, in such a device that is portable) in which a volatile data storage device is effectively made non-volatile by using a backup power supply (e.g., a battery) to supply power to the volatile data storage device when the secure device is not being used. When used with such a secure device, the invention can effectively thwart tampering with the secure device that occurs when the secure device is not being used.

	As per claim 12 contained the same limitations as set forth as claim 1, furthermore, Sutherland discloses one or more storage processors, wherein the one or more storage processors being disposed on the chassis [col. 1, lines 11-13]. Therefore, same rejection is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (Sutherland), US patent no. 6292898 in view of Kadathur et al. (Kadathur), US publication no. 2011/0050438.
	As per claim 2, Sutherland fails to disclose the protection device comprises: a light emitting device (D1) configured to emit light when the storage processor is powered on; and a sensor configured to, in response to sensing the light emitted by the light emitting device (D1), output, at an output terminal, a first signal indicating that the cover is opened.
	Kadathur discloses that the protection device comprises: a light emitting device (D1) configured to emit light when the storage processor is powered on; and a sensor configured to, in response to sensing the light emitted by the light emitting device (D1), output, at an output terminal, a first signal indicating that the cover is opened [para 3, 23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sutherland and Kadathur because they disclose a protective system, the specify teachings of Kadathur stated above would have further enhanced the function and performance of Sutherland system to obtain predictable results.
	As per claim 3, Kadathur discloses that the cover comprises a shield, the shield  being arranged to be disposed between the light emitting device (D1) and the sensor (S1) to block the light emitted by the light emitting device (D1) from reaching the sensor (S1) if the cover is closed, and the shield being arranged to be removed from between the light emitting device (D1) and the sensor (S1) such that the light emitted by the light 
	As per claim 4, Sutherland discloses that the protection device further comprises: a first switch (T1) coupled between a supply voltage (V.sub.AUX) and a reference voltage and comprising a control terminal coupled to the output terminal of the sensor (S1) and an output terminal coupled to the supply voltage (V.sub.AUX), wherein the first switch (T1) is configured to, in response to receiving the first signal via the control terminal, couple the output terminal of the first switch (T1) to the reference voltage to output a second signal for disabling the battery [col. 5, lines 52-col. 6, line 8].
	As per claim 5, Sutherland discloses that the protection device further comprises: a first resistor (R4) connected between the supply voltage (V.sub.AUX) and the output terminal of the first switch (T1) and configured to, in response to the first switch (T1) being turned on, couple the output terminal of the first switch (T1) to the reference voltage to output the second signal, and in response to the first switch (T1) being turned off, couple the output terminal of the first switch (T1) to the supply voltage (V.sub.AUX) to output a third signal for enabling the battery [col. 10, lines 16-55].
	As per claim 6, Sutherland inherently discloses that the sensor (S1) is a phototransistor coupled between the supply voltage (V.sub.AUX) and the reference voltage [col. 5, line 52-col. 6, line 8].
	As per claim 7, Sutherland discloses that the protection device further comprises: a second resistor (R5) coupled between an output terminal of the phototransistor and the control terminal of the first switch (T1) and the reference voltage, wherein the phototransistor turns on the first switch (T1) by coupling the control terminal of the first 
	As per claim 10, Kadathur discloses that the light emitting device (D1) is a light-emitting diode [para 3, 20].
	As per claim 11, Sutherland discloses that the first switch (T1) is a Metal-Oxide Semiconductor Field Effect Transistor (MOSFET) [col. 10, lines 12-37]. 
Allowable Subject Matter
8.	Claims 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Matula et al., US patent no. 6795926 teaches of preventing a computer system from transitioning to a higher power state from a lower power state when a computer .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Feb. 4, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115